J-S26022-14

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                  :         IN THE SUPERIOR COURT OF
                                               :              PENNSYLVANIA
                         Appellee              :
                                               :
             v.                                :
                                               :
MONROE YOUNG,                                  :
                                               :
                         Appellant             :         No. 1663 EDA 2013


       Appeal from the Judgment of Sentence Entered January 3, 2013,
            In the Court of Common Pleas of Philadelphia County,
             Criminal Division, at No. CP-51-CR-0009297-2010.


BEFORE: BENDER, P.J.E., SHOGAN and FITZGERALD*, JJ.

MEMORANDUM BY SHOGAN, J.:                                 FILED JANUARY 25, 2017

       Appellant, Monroe Young, appeals from the judgment of sentence

entered following his convictions of one count each of possession with intent

to deliver a controlled substance (“PWID”), possession of a firearm by a

prohibited    person   (“VUFA”),    criminal       use    of   communication   facility,

possession of a controlled substance, possessing an instrument of crime

(“PIC”), and possession of a firearm with altered manufacturer’s number.

This case returns to us on remand from our Supreme Court for further

consideration in light of its opinion in Commonwealth v. Wolfe, 140 A.3d




*
    Former Justice specially assigned to the Superior Court.
J-S26022-14



651 (Pa. 2016).1   Upon review, we vacate the judgment of sentence and

remand to the trial court for resentencing.

      The trial court summarized the history of this case as follows:

            On June 2, 2010, Police Officer Cruz, Police Officer Turner,
      and Police Officer Kelly received information from another
      investigation which led them to the area of 3300 North 22 nd
      Street, in the city and county of Philadelphia. N.T., 9/11/12
      p. 11. They met with a Confidential Informant (“CI”) 01195,
      who had been used in over 50 investigations involving narcotics,
      which had produced over 50 arrests. N.T., 9/11/12 pp. 8-10.
      The CI was searched for contraband and currency.             N.T.,
      9/11/12 p. 11. Once cleared, the CI was supplied $40.00 in pre-
      recorded buy money and the CI placed a call to 267-595-XXXX,
      which the CI knew to be [Appellant’s] cell phone number. N.T.,
      9/11/12 p. 11. [Appellant] answered the call and instructed the
      CI to proceed to a property located on [the] 3300 block of North
      22nd Street. N.T., 9/11/12 p. 12.

            The police and the CI arrived at the location sometime
      between 3:15 p.m. and 6:15 p.m. N.T., 9/11/12 p. 13. The CI
      was released in the area and met up with [Appellant], engaging
      in a brief conversation lasting approximately one minute, and
      then handing [Appellant] the prerecorded buy money. N.T.,
      9/11/12 pp. 13-14. Officer Cruz observed the entire transaction
      from approximately 35-40 feet away in his vehicle.         N.T.,
      9/11/12 pp. 13, 27 and N.T, 9/12/12 p. 22. As Officer Cruz
      continued to watch, the CI followed [Appellant] to 3325 North
      22nd Street where they both entered the property. N.T., 9/11/12
      pp. 13-14. They remained inside the property for approximately
      two minutes and then exited the property together.         N.T.,
      9/11/12 pp. 14-15. [Appellant] was wearing a white t-shirt, blue
      jean shorts that came to the knee, and orange and white shell
      top sneakers. N.T., 9/11/12 p. 40. The CI left the area and met
      with police at a predetermined location. The CI gave police five

1
   In Commonwealth v. Wolfe, 140 A.3d 651 (Pa. 2016), our Supreme
Court held “that [the mandatory minimum sentencing prescription under 42
Pa.C.S. §] 9718 is irremediably unconstitutional on its face, non-severable,
and void[,]” in light of Alleyne v. United States, 133 S.Ct. 2151 (2013).
Wolfe, 140 A.3d at 663.

                                      -2-
J-S26022-14



     black packets containing crack cocaine that [Appellant] had sold
     him in exchange for the pre-recorded buy money. N.T., 9/11/12
     p. 13, 30.

            On June 3, 2010, the police returned to 3325 North 22 nd
     Street with CI 01195 sometime between 2:15 p.m. and 5:45
     p.m. N.T., p. 15, 27. [Appellant] was sitting on the porch.
     N.T., 9/11/12 p. 16. [Appellant] was wearing a white t-shirt,
     blue jean shorts that came to the knee, and orange and white
     shell top sneakers. N.T., 9/11/12 p. 40. This was the identical
     clothing and shoes [Appellant] wore the previous day. N.T.,
     9/11/12 p. 40.       The CI was searched for currency and
     contraband and given $20.00 pre-recorded buy money. N.T.,
     9/11/12 p. 15. The CI went to 3325 North 22 nd Street, engaged
     in a brief conversation with [Appellant] sitting on the porch, and
     handed [Appellant] the pre-recorded buy money. N.T., 9/11/12
     p. 16. [Appellant] entered the property and remained inside for
     a few minutes. N.T., 9/11/12 p. 16. [Appellant] exited the
     property and handed the CI unidentified small objects. N.T.,
     9/11/12 p. 16. The CI left the area and met with police. N.T.,
     9/11/12 p. 16. The CI was searched and possessed four clear
     plastic packets containing crack cocaine. N.T., 9/11/12 p. 17.
     Officer Cruz observed this transaction. N.T., 9/11/12 pp. 34-36.
     Based on these observations, the police applied and obtained a
     search warrant for 3325 North 22nd Street. N.T., 9/11/12, pp.
     17, 18.

           On June 4, 2010, the police set up surveillance at 3325
     North 22nd Street. N.T., 9/11/12 p. 18. At approximately 3:55
     p.m., [Appellant] arrived in a burgundy Mercury Sable with a
     Pennsylvania license plate. N.T., 9/11/12 p. 18. [Appellant]
     wore the same clothing from June 2nd and June 3rd. N.T.,
     9/11/12 p. 43. [Appellant] and an unidentified black female
     exited the vehicle. N.T., 9/11/12 p. 18 and N.T., 9/12/12 p. 65.
     [Appellant] used a key to enter the property. N.T., 9/11/12 p.
     18. The police arrived soon after to execute the search warrant
     and knocked on the door. N.T., 9/11/12 p. 19. An unknown
     female began yelling “Country, Country” from the front window
     of the property. N.T., 9/11/12 p. 19 and N.T., 9/12/12 pp. 24-
     25. The police entered the property and observed [Appellant]
     exiting Apartment B located on the first floor towards the rear of
     the row home. N.T., 9/11/12., pp. 19, 20, 38. [Appellant] was
     stopped midexit.    N.T., 9/11/12 pp. 20, 21, 38 and N.T.,


                                     -3-
J-S26022-14



     9/12/12 p. 43. Recovered from his person were: two keys, one
     that opened the front door of the house and the other that
     opened [A]partment B, and a cell phone.1 N.T., 9/11/12 pp. 20,
     21, 38 and N.T., 9/12/12 p. 43. The police called the same
     telephone number used by the CI on June 2, 2010, 267-595-
     XXXX, and [Appellant’s] phone rang and the word “Country”
     appeared on the screen. N.T., 9/11/12 p. 21.
          1
             [Appellant’s] mother testified that she gave him
          the color-coded keys that unlocked the front door of
          3325 North 22nd Street and Apartment B. N.T.,
          9/12/12 pp. 101-103.

           The police entered Apartment B and saw an open can on
     the kitchen table. N.T., 9/11/12 p. 22. The can contained one
     clear Ziploc packet with red markings on it that contained three
     black packets and forty clear packets (identical to the packets
     from the purchases of June 2nd and June 3rd 2010), all containing
     crack cocaine. N.T., 9/11/12 p. 22 and 9/12/12 pp. 28-29. The
     can also contained one clear Ziploc packet with spades on it
     containing bulk crack cocaine. N.T., 9/11/12 p. 22. [Appellant]
     moved a bed into the bedroom and also had “some of his stuff”
     in the apartment. N.T., 9/12/12 pp. 104, 106. On the bed was
     one clear Ziploc packet with purple markings with the words
     “purple ladies,” containing marijuana. N.T., 9/11/12 p. 22 and
     N.T., 9/12/12 p. 29. The police recovered various items in and
     on the dresser in the apartment, including a letter with the name
     of Country Black, a letter in the name of Monroe Young, a
     Pennsylvania identification card with the name Monroe Young
     Junior, a semi-automatic handgun with an obliterated serial
     number, bullets, and $303.00 in United States currency. N.T.,
     9/11/12 p. 22, 24 and N.T., 9/12/12 pp. 30-31, 41-42. The
     correspondence was addressed to 3419 North 22nd Street. N.T.,
     9/12/12 pp. 41-42.2       The handgun and the bullets were
     recovered from the same drawer of the dresser. N.T., 9/12/12
     p. 35. A deed with the address of 3325 North 22nd Street listing
     the names of Anthony Floyd and Monroe Young was found on the
     dresser.3 N.T., 9/12/12 pp. 37-41. There was male clothing
     observed inside the drawers of the dresser. N.T., 9/11/12 p. 24.
     No other person stayed with [Appellant] in the apartment. N.T.,
     9/12/12 pp. 106-107.




                                    -4-
J-S26022-14



            2
               [Appellant’s] mother testified that he was residing
            at both 3419 North 22nd Street with his mother and
            at 3325 North 22nd Street Apartment B.           N.T.,
            9/12/12 pp. 92-107.
            3
              The deed was identified as a lease during the
            motions hearing on September 11, 2012.              This
            misidentification was clarified at trial. N.T., 9/12/12
            pp. 36-41, 50.

Trial Court Opinion, 12/10/13, at 3-6 (footnotes in original).

      On September 12, 2012, at the conclusion of a nonjury trial, Appellant

was convicted of the crimes stated above.       On January 3, 2013, the trial

court sentenced Appellant to serve concurrent terms of incarceration of five

to ten years for the conviction of PWID,2 two to five years for the conviction

of VUFA, and one and one-half to three years for the conviction of criminal

use of a communication facility.    No further penalty was imposed on the

convictions of possession of controlled substance, PIC, and possession of a

firearm with altered manufacturer’s number.3        Appellant’s post-sentence

motion, which included a challenge to the weight of the evidence, was

denied by operation of law. Appellant then brought a timely appeal.

      On September 29, 2014, this Court affirmed the judgment of sentence

in an unpublished memorandum decision. Commonwealth v. Young, 107


2
   The trial court sentenced Appellant to a mandatory minimum of five years
of incarceration on his conviction of PWID pursuant to 42 Pa.C.S. § 9712.1.

3
  We observe that the United State Supreme Court’s decision in Alleyne
was filed on June 17, 2013, approximately six months after Appellant was
sentenced in this matter.

                                       -5-
J-S26022-14



A.3d 239, 1663 EDA 2013 (Pa. Super. filed September 29, 2014)

(unpublished memorandum).          Specifically, this Court found no merit to

Appellant’s issues challenging (1) whether there was sufficient evidence to

support the verdicts for the gun offense, (2) whether the verdict was against

the weight of the evidence, and (3) whether the trial court erred in imposing

a mandatory minimum sentence pursuant to 42 Pa.C.S. § 9712.1 for

Appellant’s conviction of PWID because he was allegedly not in possession of

the firearm.     With regard to the imposition of the mandatory minimum

sentence, this panel relied upon subsection (a) of section 9712.14 and

stated:

       Appellant proceeded in a nonjury trial and evidence of the
       constructive possession of the firearm was introduced at trial. In
       this respect, the trial court, sitting as the finder of fact, found
       that Appellant constructively possessed the gun in the dresser.
       Trial Court Opinion, 12/10/13, at 7-9. Thus, the trial court, in


4
    The relevant portion of the statute provided as follows:

       § 9712.1. Sentences for certain drug offenses committed
       with firearms.

       (a) Mandatory sentence.--Any person who is convicted of a
       violation of section 13(a)(30) of the . . . Controlled Substance,
       Drug, Device and Cosmetic Act, when at the time of the offense
       the person or the person’s accomplice is in physical possession
       or control of a firearm, whether visible, concealed about the
       person or the person’s accomplice or within the actor’s or
       accomplice’s reach or in close proximity to the controlled
       substance, shall likewise be sentenced to a minimum sentence of
       at least five years of total confinement.

42 Pa.C.S. § 9712.1(a).

                                        -6-
J-S26022-14



       finding Appellant guilty of the firearm charges, found beyond a
       reasonable doubt that Appellant constructively possessed the
       firearm, which is an analogue to constructive control, thereby
       triggering the mandatory minimum. Accordingly, Appellant’s
       contrary argument lacks merit.

Young, 1663 EDA 2013, at 14 (unpublished memorandum).5

       Thereafter, on October 29, 2014, Appellant filed with our Supreme

Court a petition for allowance of appeal.    In an order filed September 6,

2016, our Supreme Court granted the petition for allowance of appeal

limited to Appellant’s issue pertaining to whether the mandatory sentence

imposed by the trial court was illegal, vacated this Court’s previous decision

in this matter, and remanded to this Court for reconsideration in light of

Wolfe.     Commonwealth v. Young, 145 A.3d 1155, 551 EAL 2014 (Pa.

filed September 6, 2016).6      The Supreme Court denied allocatur as to


5
  We note that while this matter was initially pending before this panel, our
Court issued its decision in Commonwealth v. Newman, 99 A.3d 86 (Pa.
Super. 2014) (en banc), which found that Alleyne rendered the mandatory
minimum sentencing provision at 42 Pa.C.S. § 9712.1 unconstitutional
because subsection (c) of that statute permitted the trial court to determine
at sentencing whether the elements necessary to increase the mandatory
minimum sentence, i.e., the defendant possessed or was in close proximity
to a firearm while selling drugs, were proven by a preponderance of the
evidence.   However, we observe that the defendant in Newman was
convicted by a jury, whereas the Appellant in the instant matter was
convicted by the trial judge serving as the finder of fact.

6
    Our Supreme Court’s order provides as follows:

              AND NOW, this 6th day of September, 2016, the Petition
       for Allowance of Appeal is GRANTED, LIMITED TO the issue set
       forth below. Allocatur is DENIED as to all remaining issues.
       The issue, rephrased for clarity, is:

                                      -7-
J-S26022-14



Appellant’s other issues.       Because our Supreme Court’s order granted

allowance of appeal only for reconsideration of our decision on the

sentencing issue in light of the Supreme Court’s decision in Wolfe, we

confine our review to that issue.

       Appellant’s issue challenges the legality of his sentence, therefore, we

begin by setting forth our standard of review. “Issues relating to the legality

of a sentence are questions of law[; as a result, o]ur standard of review over

such   questions    is   de   novo,    and our    scope   of   review    is    plenary.”

Commonwealth v. Delvalle, 74 A.3d 1081, 1087 (Pa. Super. 2013)

(citations omitted).     If no statutory authorization exists for a particular

sentence,    that    sentence     is    illegal   and     subject   to        correction.

Commonwealth v. Leverette, 911 A.2d 998, 1001 (Pa. Super. 2006)

(citing Commonwealth v. Johnson, 910 A.2d 60 (Pa. Super. 2006)). An

illegal sentence must be vacated. Id.

       We begin by observing that, in Commonwealth v. Hopkins, 117

A.3d 247 (Pa. 2015), our Supreme Court held the mandatory minimum

sentencing provision under 18 Pa.C.S. § 6317 (requiring a mandatory

            Whether the mandatory sentence imposed by the
            trial court was illegal pursuant to Alleyne?

           The judgment of sentence is VACATED, and the matter is
       REMANDED to the Superior Court for reconsideration in light of
       Commonwealth v. Wolfe, 140 A.3d 651 (Pa. 2016).

Supreme Court Order, 551 EAL 2014, 9/6/16, at 1.


                                          -8-
J-S26022-14



minimum sentence if certain controlled substances crimes that occurred

within 1,000 feet of a school) to be unconstitutional pursuant to Alleyne,

because the statute required that operative facts be determined by a judge

at sentencing by a preponderance of the evidence. The Court concluded that

the statute could not be made constitutional through severance by the

judiciary.   Hopkins, 117 A.3d at 262.      In so doing, the Court found the

defective provisions of the statute to be too fundamental to the sentencing

statute to permit severance. See id. at 259-260 (“[I]t cannot be stressed

enough that the legislature intended that Section 6317 be a sentencing

provision and not a substantive offense”) and 262 (“[T]he General Assembly

has made clear that the provisions of Section 6317 are not to be elements of

the crime and no substitute process can fix that.”).

      Subsequently, our Supreme Court issued its decision in Wolfe, which

concerned the mandatory minimum sentencing provision under 42 Pa.C.S.

§ 9718 (requiring a mandatory minimum sentence for certain convictions

including involuntary deviate sexual intercourse).     In Wolfe, the Court

stated, “[W]e reaffirm our decision in Hopkins in all material respects and

conclude that it applies here.”     Wolfe, 140 A.3d at 660.       The Court

specifically disavowed the Commonwealth’s argument that Section 9718




                                      -9-
J-S26022-14



does not require judicial fact-finding and that Section 9718(a),7 standing

alone, is all that is required to impose the mandatory minimum sentence.

Id. Rather, the Court in Wolfe stated:

       To the contrary, Section 9718 does plainly and explicitly require
       judicial fact-finding in its subsection (c).     See 42 Pa.C.S.
       §9718(c) (“The applicability of this section shall be determined
       at sentencing . . . by a preponderance of the evidence.”).
       Moreover, since subsection (c) is integral to the statute, Section
       9718(a) does not stand alone.

Id. at 660-661.8 The Wolfe Court ultimately held, “[W]e reaffirm Hopkins

and find that Section 9718 is irremediably unconstitutional on its face, non-

severable, and void.” Id. at 663.



7
    42 Pa.C.S. § 9718(a) provided, in relevant part, as follows:

       (a) Mandatory sentence.

       (1) A person convicted of the following offenses when the victim
       is less than 16 years of age shall be sentenced to a mandatory
       term of imprisonment as follows:

                                     * * *

       18 Pa.C.S. § 3123 (relating to involuntary deviate sexual
       intercourse)-not less than ten years.

42 Pa.C.S. § 9718(a).

8
    42 Pa.C.S. § 9718(c) provides as follows:

       (c) Proof at sentencing. — The provisions of this section shall
       not be an element of the crime, and notice of the provisions of
       this section to the defendant shall not be required prior to
       conviction, but reasonable notice of the Commonwealth’s
       intention to proceed under this section shall be provided after

                                        -10-
J-S26022-14



      During the pendency of our review of this matter via remand, on

December     28,   2016,   our   Supreme     Court    filed   its   decision   in

Commonwealth v. Barnes, ___ A.3d ___, 36 EAP 2015, 2016 WL 7449232

(Pa. 2016), which addressed the constitutionality of the exact statute

presently before this panel, i.e., 42 Pa.C.S. 9712.1.         In Barnes, the

appellant was charged with PWID, possession of a firearm prohibited, and

other related charges. Barnes, at *1. The appellant waived his right to a

jury trial and proceeded to a bench trial.    Id.    The trial court found him

guilty of the crimes charged. Id. The trial court sentenced the appellant to

a term of incarceration of five to ten years on the PWID conviction, which


      conviction and before sentencing.       The applicability of this
      section shall be determined at sentencing. The court shall
      consider any evidence presented at trial and shall afford the
      Commonwealth and the defendant an opportunity to present any
      necessary additional evidence and shall determine, by a
      preponderance of the evidence, if this section is applicable.

42 Pa.C.S. § 9718(c). The unconstitutional language set forth above is
almost identical to the following language utilized in 42 Pa.C.S. § 9712.1(c):

      (c) Proof at sentencing. — Provisions of this section shall not
      be an element of the crime, and notice thereof to the defendant
      shall not be required prior to conviction, but reasonable notice of
      the Commonwealth’s intention to proceed under this section
      shall be provided after conviction and before sentencing. The
      applicability of this section shall be determined at sentencing.
      The court shall consider any evidence presented at trial and shall
      afford the Commonwealth and the defendant an opportunity to
      present any necessary additional evidence and shall determine,
      by a preponderance of the evidence, if this section is applicable.

42 Pa.C.S. § 9712.1(c).

                                      -11-
J-S26022-14



included a five-year mandatory minimum sentence pursuant to 42 Pa.C.S.

§ 9712.1, based on the trial court’s finding that he was in constructive

possession of drugs “in close proximity to” a firearm. Id. No further penalty

was imposed for the other convictions. Id.

      The pertinent issue before our Supreme Court in Barnes was whether

the appellant was entitled to resentencing in light of the fact that he failed to

preserve his Alleyne sentencing issue for appeal. Barnes, at *2. Before

embarking on its analysis, the Court in Barnes stated the following:

             If we determine that an Alleyne challenge is not waivable
      on direct appeal, then [the a]ppellant is entitled to resentencing,
      as the Commonwealth concedes that our prior decisions
      interpreting Alleyne render Section 9712.1 unconstitutional on
      its face. Specifically, in Commonwealth v. Wolfe, we stated
      that “[t]he effect of Alleyne’s new rule was to invalidate a range
      of Pennsylvania sentencing statutes predicating mandatory
      minimum penalties upon non-elemental facts and requiring such
      facts to be determined by a preponderance of the evidence at
      sentencing.” 140 A.3d 651, 653 (Pa. 2016) (holding 42 Pa.C.S.
      § 9718 violated Alleyne because it required imposition of a ten-
      year mandatory minimum sentence for an involuntary deviant
      sexual assault conviction based on an additional fact (that the
      victim was less than sixteen years of age) found at sentencing
      and proven only by a preponderance of the evidence); see also
      Commonwealth v. Hopkins, 117 A.3d 247 (Pa. 2015) (finding
      18 Pa.C.S. § 6317 constitutionally infirm for similar reasons).
      Section 9712.1, under which [the a]ppellant was sentenced,
      contains the identical constitutional infirmities as the now void
      provisions at issue in Wolfe and Hopkins. Accordingly, [the
      a]ppellant’s sentence violated Alleyne, and our ability to afford
      relief rises or falls on issue preservation.

Barnes, at *3.




                                       -12-
J-S26022-14



     After reviewing the pertinent authority related to issue preservation for

challenges to the legality of a sentence, the Barnes Court held that Alleyne

should be applied to cases pending on appeal when Alleyne was decided.

Specifically, the Court stated, “Alleyne declared a new rule of law that was

announced while [the a]ppellant’s direct appeal was pending and which

rendered [the a]ppellant’s mandatory minimum sentence unconstitutional.

Based on this Court’s precedent, [the a]ppellant is entitled to relief.”

Barnes, at *5.

     The Court then explained as follows:

     Based on the mandatory nature of Section 9712.1, at the time of
     sentencing, the sentencing court was without authority to enter
     any other sentence. As that sentencing provision has now been
     rendered unconstitutional on its face by Hopkins and Wolfe, it
     is as if that statutory authority never existed. See Wolfe, 140
     A.3d at 661 (quoting 16 C.J.S. CONSTITUTIONAL LAW § 265
     (2016)) (“[A]n unconstitutional, non-severable statute is ‘not a
     law, has no existence, is a nullity, or has no force or effect or is
     inoperative.’”). Accordingly, we hereby adopt the lead opinion in
     [Commonwealth v. Foster, 17 A.3d 332 (Pa. 2011) (plurality)]
     and definitively hold that where the mandatory minimum
     sentencing authority on which the sentencing court relied is
     rendered void on its face, and no separate mandatory authority
     supported the sentence, any sentence entered under such
     purported authority is an illegal sentence for issue preservation
     purposes on direct appeal. Thus, [the a]ppellant is entitled to
     resentencing notwithstanding his failure to preserve his issue
     prior to seeking our review.

           As we find that [the a]ppellant’s challenge to his sentence
     is not waived, and because the Commonwealth concedes that
     [the a]ppellant’s sentence is unconstitutional under Alleyne, we
     vacate [the a]ppellant’s judgment of sentence and remand to




                                      -13-
J-S26022-14



      the trial court for resentencing without application of 42 Pa.C.S.
      § 9712.1.

Barnes, at *5. In light of the foregoing precedent by our Supreme Court,

we are constrained to vacate Appellant’s PWID sentence issued by the

sentencing court as it included a mandatory minimum sentence pursuant to

42 Pa.C.S. § 9712.1.

      On remand, the trial court is instructed to resentence Appellant on the

PWID conviction without reference to the mandatory minimum sentencing

statute.   However, because we are vacating a sentence in a multiple-

conviction case, which may upset the overall sentencing scheme, we vacate

the entire judgment of sentence. See Commonwealth v. Thur, 906 A.2d

552, 569 (Pa. Super. 2006) (explaining that “[i]f our disposition upsets the

overall sentencing scheme of the trial court, we must remand so that the

court can restructure its sentence plan.”); Commonwealth v. Deshong,

850 A.2d 712, 714 (Pa. Super. 2004) (stating that “[w]hen a disposition by

an appellate court alters the sentencing scheme [of a lower court], the entire

sentence should be vacated and the matter remanded for resentencing.”).

See also Commonwealth v. Goldhammer, 517 A.2d 1280 (Pa. 1986)

(explaining that upon remand, the sentencing court may reconsider the

entire sentence where the appellate court’s ruling altered the trial court’s

sentencing scheme.).    Hence, we vacate the judgment of sentence and

remand for resentencing.    Because our Supreme Court denied Appellant’s


                                      -14-
J-S26022-14



petition for allowance of appeal regarding Appellant’s remaining issues, our

previous disposition as to those claims stands.

      Judgment of sentence vacated.       Case remanded for resentencing.

Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 1/25/2017




                                      -15-